19-36861-cgm         Doc 61       Filed 04/08/20 Entered 04/08/20 10:08:17        Main Document
                                               Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
POUGHKEEPSIE DIVISION
------------------------------------------------------X
IN RE:                                                        CHAPTER 11

CATSKILL DISTILLING CO., LTD.                                 CASE NO. 19-36861 (CGM)

                           Debtor.
-----------------------------------------------------X

  ORDER AUTHORIZING USE OF CASH COLLATERAL AND FIXING MONTHLY
            ADEQUATE PROTECTION PAYMENT AMOUNTS

        The above named debtor, by its attorneys, GENOVA & MALIN, having moved this

Court for an Order (i) authorizing the use of cash collateral pursuant to 11 U.S.C. §363(c)(2)(B);

and (ii) fixing the adequate protection payment amount pursuant to 11 U.S.C. §361 to be paid by

the debtor to JEFF BANK, as set forth in the motion of the debtor, dated January 6, 2020, and

said motion having regularly come on to be heard on the 7th day of April, 2020 and upon reading

and filing of notice of said motion, dated January 6, 2020, and the application in support thereof

of said motion, and opposition being filed thereto by JEFF BANK, and upon the record made at

said hearing, and due deliberation having been had thereon,

        NOW, upon the motion of MICHELLE L. TRIER, attorney for the debtor, it is

        ORDERED, that the debtor is authorized to use the cash collateral in the ordinary course

of its business, up to and including May 6, 2020, as is set forth in Exhibit “B” of the debtor’s

application; and it is further

        ORDERED, that JEFF BANK be granted continuing liens and security interests in the
19-36861-cgm       Doc 61     Filed 04/08/20 Entered 04/08/20 10:08:17          Main Document
                                           Pg 2 of 2




debtor’s assets and the cash collateral to the same extent, validity and priority as JEFF BANK

held prior to the filing of the debtor’s Chapter 11 petition.




                                                                /s/ Cecelia G. Morris
                                                                _______________________
Dated: April 8, 2020                                            Hon. Cecelia G. Morris
Poughkeepsie, New York                                          Chief U.S. Bankruptcy Judge
